          Case 2:20-cv-00301-GMN-BNW Document 16 Filed 12/07/20 Page 1 of 3




1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     ALEXANDER XAVIER JARAMILLO,                      )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:20-cv-00301-GMN-BNW
5
           vs.                                        )
6                                                     )                    ORDER
     WYNN RESORTS, LIMITED, et al.,                   )
7                                                     )
                          Defendants.                 )
8
                                                      )
9           Pending before the Court is the Report and Recommendation (“R&R”) of United States
10   Magistrate Judge Brenda Weksler, (ECF No. 12), which recommends that Plaintiff Alexander
11   Xavier Jaramillo’s (“Plaintiff’s”) case be dismissed without prejudice. Plaintiff, proceeding
12   pro se, filed an Objection, (ECF No. 13), and a Motion to Extend Time regarding the Report
13   and Recommendation, (ECF No. 14). Defendants did not file a response. For the reasons
14   discussed below, the Court DENIES Plaintiff’s Objection and Motion to Extend Time.
15          On January 16, 2020, Plaintiff filed his Complaint in Clark County District Court,
16   alleging claims against Defendants for breach of Plaintiff’s employment contract and wrongful
17   termination. (See Compl., Ex. 1 to Pet. Removal, ECF No. 1-2). Defendants removed the case
18   to this Court on the basis of federal question jurisdiction and filed an Answer. (See Pet.
19   Removal, ECF No. 1); (Answer, ECF No. 5). Defendants’ Answer triggered a deadline for the
20   parties to file a Proposed Discovery Plan and Schedule Order by April 4, 2020. (See Min.
21   Order, ECF No. 5). On March 23, 2020, Defendants filed their Proposed Discovery Plan and
22   Scheduling Order (the “Proposed Order”), but Plaintiff did not sign the Proposed Order.
23   (Proposed Discovery Plan and Scheduling Order, ECF No. 8). On March 25, 2020, the
24   Magistrate Judge ordered Plaintiff to respond to Defendants’ Proposed Order by April 6, 2020,
25   and address whether he agreed to a stay of discovery. (Order, ECF No. 9). Plaintiff failed to


                                                 Page 1 of 3
          Case 2:20-cv-00301-GMN-BNW Document 16 Filed 12/07/20 Page 2 of 3




1    respond by the April 6 deadline, and the Court again ordered Plaintiff to respond to the
2    Proposed Order, this time by April 24, 2020. (Order, ECF No. 10). Plaintiff again failed to
3    respond, and on April 30, 2020, the Court ordered Plaintiff to show cause in writing by June 1,
4    2020, why sanctions should not issue for his failure to comply with the Court’s Orders. (Order,
5    ECF No. 11). Plaintiff again failed to comply, and the Magistrate Judge issued the R&R
6    recommending dismissal of the case. (R&R, ECF No. 12). Plaintiff filed his Objection and
7    Motion to Extend Time on June 18, 2020, explaining that Plaintiff has retained out-of-state
8    counsel, his counsel was unable to work for personal reasons beginning on February 4, 2020,
9    and counsel had not yet been able to find associate counsel in Nevada for his verified petition to
10   practice pro hac vice. (See Objection and Mot. Extend Time, ECF Nos. 13–14).
11          A party may file specific written objections to the findings and recommendations of a
12   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
13   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
14   determination of those portions to which objections are made. Id. The Court may accept, reject,
15   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
16   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
17   not required to conduct “any review at all . . . of any issue that is not the subject of an
18   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
19   that a district court is not required to review a magistrate judge’s report and recommendation
20   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
21   1122 (9th Cir. 2003).
22          Plaintiff does not object to the substance of the R&R; rather, he “respectfully requests
23   that the case not be dismissed and requests additional time to prosecute the case” because of the
24   challenges his out-of-state counsel has faced. (See Obj. and Mot. Extend. Time, ECF Nos. 13–
25   14). The failure of Plaintiff to respond to multiple Orders of the Court, and his inability to


                                                  Page 2 of 3
          Case 2:20-cv-00301-GMN-BNW Document 16 Filed 12/07/20 Page 3 of 3




1    explain his non-compliance until well after the Court ordered multiple responses, encourage the
2    Court to adopt the R&R. Not only does Plaintiff’s Objection demonstrate that he was capable
3    of providing an explanation for his delay without the assistance of counsel, but—even if the
4    Court accepted the explanation as a reason not to adopt the R&R—the docket reflects that
5    counsel still has not received authorization to practice before the Court, as no verified petition
6    to practice pro hac vice has been filed in this case. See LR IA 11-2(c). Accordingly, the Court
7    denies Plaintiff’s Objection and Motion to Extend Time.
8           Therefore,
9           IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 12), is
10   ACCEPTED AND ADOPTED in full.
11          IT IS FURTHER ORDERED that Plaintiff’s Objection, (ECF No. 13), is DENIED.
12          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time, (ECF No. 14), is
13   DENIED.
14          IT IS FURTHER ORDERED that the case is DISMISSED without prejudice.
15          The Clerk of Court shall close the case and enter judgment accordingly.
16                      7 day of December, 2020.
            Dated this ___
17

18

19
                                                   ___________________________________
20
                                                   Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
21

22

23

24

25



                                                 Page 3 of 3
